ON REHEARING
ODOM, J.
The defendants Doughtie, Culver, and Sholars leased a drilling rig from the plaintiff, Moore, agreeing to pay ■ therefore a monthly rental of $500; the contract being in writing. Alleging that defendants had failed to pay the rental for two months, plaintiff brought this suit on the contract, praying for judgment against them in solido on the theory that defendants were commercial partners, and, in the alternative, if the court should hold that there was no commercial partnership but an ordinary one, then that he be awarded judgment against each of the defendants for his virile share of the amount due.
We found that Doughtie, one of the lessees, had withdrawn from the contract and had been released on October 21, 1925, up to which time all rentals on the rig were paid, and that he was not liable for rentals accruing subsequent to that date, and rejected plaintiff’s demands as to him.
We further found that, after Doughtie withdrew, Culver and Sholars held the rig under a new contract or deal, and rendered judgment against each of them for one-half o.f the amount due. Culver and Sho*412lars applied for a rehearing, and alleged as errors:
“1. That, due to inadvertence and a mathematical error in calculation, the amount adjudged to be due by each of your appearers is stated to be $552.00, which said amount, in accordance with the reasons given in said opinion, should correctly be $526.00;
“2. That the Court herein is in error in that it has rendered judgment based on a cause of action different from that sued upon by plaintiff and set forth in the petition;
“3. That the Court is in error in that it has rendered judgment against your appearers in amounts in excess of that alleged in the petition to be due by them and demanded in the prayer thereof.”
The first error complained of is patent. The writer of the opinion erred in his calculation. We could and would have corrected this error without granting a rehearing; our attention having been called to it. The rehearing was granted, however, in order that we might further consider the second and third alleged errors, to-wit, whether the court was warranted in granting judgment against Culver and Sholars under the new contract or deal, when none such had been alleged or mentioned in plaintiff’s petition.
Plaintiff grounded his demand upon a written contract, to which Doughtie, Culver, and Sholars were all parties as lessees, and it is contended by counsel for Culver and Sholars that, in as much as plaintiff based his cause of action upon that contract, he can recover on no other.
No citation of authority is necessary to support the general propositions that a plaintiff cannot recover on a cause of action not alleged; that he cannot be permitted to establish by proof a cause of action not alleged in the petition without the consent, express or implied, of defendant; that what a party does not allege he cannot prove; and that, if a plaintiff declare on a written contract, he. cannot give in evidence one by parol. These general propositions are supported, not only by the Code of Practice, but by an unbroken line of decisions from our earliest jurisprudence down to date.
But to the above general rules there is this exception, that under a prayer for general relief, as in this case, the character of the action may be changed by the introduction of. testimony without objection. We know of no rule more firmly established in our system of pleading and practice than this, that the effect of admitting testimony not admissible under the pleadings, without objection, is to enlarge the pleadings, and that, although the testimony thus received without objection be contrary to or beyond the allegations contained in the pleadings, the adverse party is bound by its effect; that, unless the testimony when offered is objected to and a bill reserved, it will be .considered as responsive to an allegation in an amended petition filed with the consent of the opposite party. Powell v. Aiken & Gwinn et al., 18 La. 321; England v. Gripon, 15 La. Ann. 304; Draper v. Richards, 20 La. Ann. 306; Fontenot v. Manuel, 46 La. Ann. 1373, 16 So. 182; State v. Lundie & Riggs, 47 La. Ann. 1596, 18 So. 636; Bell v. Globe Lumber Company, Ltd., 107 La. 725, 31 So. 994; Wells et al. v. Blackman, 121 La. 394, 46 So. 437; Parish School Board v. Alexander, 125 La. 808, 51 So. 906; Houston River Canal Co. et al. v. Reid, 127 La. 630, 53 So. 887; Blodgett Const. Co. v. Board of Com’rs, 153 La. 623, 96 So. 281.
Testimony with reference to a new or subsequent contract between plaintiff, on the one hand, and Culver and Sholars on the other, was clearly inadmissible under the pleadings. But Culver and Sholars *413were called as witnesses, and, without objection by their counsel, testified that, after Doughtie withdrew from the original contract, they induced plaintiff to let them keep the drilling rig, as they still had hopes of raising funds with which to complete the well which they had started. At page 56 of the record, Mr. Culver stated that Doughtie withdrew from the contract, and, on being asked, “What was Mr. Moore’s attitude about that matter?” he replied:
“My understanding of it was that Mr. Moore was in accord; certainly he put up no objections toward Mr. Doughtie’s actions in getting out and quitting.”
The testimony abundantly shows that Doughtie withdrew with the consent of all parties. The plaintiff, Moore, on direct examination, seemed to be unwilling to admit that Doughtie had withdrawn and been released, but on cross-examination was asked specifically whether he denied that he was, and said that he would not deny it. We held in our original opinion that the contract entered into in July was brought to an end on October 31st, and, further, that a new contract was made between the plaintiff, on the one side, and Culver and Sholars on the other. That finding is amply supported by the record. On page 57 of the record, Mr. Culver was asked:
“Now what subsequent negotiations were carried on and by whom concerning this lease?
“A. Mr. Sholars and I, knowing that Mr. Doughtie was going out, took the matter up with Mr. Moore and said to Mr. Moore that we had several prospects in view, and that we hoped to be able to sell enough of these leases down there to take care of the expense, inasmuch as Mr. Doughtie was going out and Mr. Longino didn’t seem to take much of an interest further, to sell enough to pay him up for the rig and finish the well. It was with that understanding that the rig was left there. My own understanding of it was that it was a modification of the old contract, Doughtie getting out and Mr. Sholars and I going ahead under that arrangement with Mr. Moore. We had several negotiations and I think the time was extended on two or three occasions that way and I know that we spent time and money in trying to effect the sale of these leases so as to pay Mr. Moore.”
Mr. Sholars gave similar testimony with reference to the new arrangement. Counsel for Culver and Sholars was present and offered no objection when this testimony was given.
Counsel for Culver and Sholars says in brief that he was not permitted to cross-examine plaintiff with reference to the new arrangement. Our examination of the record shows that counsel made no effort to cross-examine plaintiff on this particular point. Plaintiff was the first witness on the stand, and, as shown by page 3 of the record, was asked by his attorney:
“Now just state what your contract was with Mr. Rush Culver, Mr. T. S. Sholars, Mr. J. E. Doughtie and Mr. A. H. Longino?”
Counsel for defendants Culver and Sholars urged the objection that the testimony was objectionable as not being the best evidence, which objection was sustained.
As the trial progressed, it developed that Culver and Sholars had signed a written cancellation of the lease and delivered the rig back to plaintiff on December 21st. Counsel sought to prove by plaintiff that his clients had repeatedly told him prior to that time that he might take the rig back; the purpose of this testimony being to show that the contract of lease was terminated on October 21st, when Dough-tie withdrew. Counsel for plaintiff had the evidence excluded on the ground that *414the written release, signed by Sholars and Culver on December 21st, was the best evidence. The testimony last mentioned had no reference to the original lease contract, but to the written release of the rig signed by Culver and Sholars.
Counsel for Culver and Sholars had ample opportunity to cross-examine Moore with reference to the new arrangement because, while plaintiff was on the stand, he was asked why he allowed the rig to remain on the lease after Doughtie withdrew, and he said that he did so because Culver and Sholars requested him to do so. On page 24 of the record, plaintiff said:
“They (referring to Culver and Sholars) requested me to leave it there and give them some more time. They were trying to promote the proposition and wanted me to leave the rig there until they saw what they could do on it.”'
He further stated that the rent from October 21st to November 21st was not paid when due, and that he saw Culver and Sholars about it because they had requested him to let them retain the rig. The testimony, therefore, with reference to the new arrangement between the parties, came from the plaintiff, and counsel for Culver and Sholars could have, if he had seen fit, cross-examined plaintiff on that point, but made no effort to do so, nor did he object to the testimony when offered. Mr. Culver and Mr. Sholars were later called to> the stand as witnesses .-'in their own behalf, and gave testimony with reference to the new contract, as above stated. This testimony was voluntarily given, and no objection whatsoever was made by any one. All such testimony could have been excluded on objection, but, the same having been admitted without objection, the parties are bound by it. The pleadings have been so enlarged that the court is fully warranted in rendering such judgment as the testimony justifies. The testimony thus admitted without objection has so enlarged the pleadings as to set out a new cause of action. In a supplemental brief filed by counsel, he quotes the following from the case of Mazureau v. Morgan, 25 La. Ann. 281:
“When the' contract is proved, it is the law between the parties, and the parties must succeed or fail according to the terms of that contract. The court is not at liberty to substitute another, based upon the presumed assent of the parties.”
A reading of that opinion will disclose that plaintiffs brought suit for their fee on a contract which the court held to be contrary to an express prohibitory law. Their contract being illegal, they could not recover, of course, whether they had based their cause of action upon a written contract. or a verbal one. The court in that case said, however, that, if plaintiffs had sued on a contract and had failed to prove it, but had proved without objection the value of their services rendered, they could have obtained judgment upon a qiuantum meruit.
For the reasons assigned, it is therefore ordered, and decreed that our former judgment be reinstated and made the final judgment of this court, except as to the amount stated to be due by each of the parties, which amount is reduced from $552 to $526.
DREW, J., takes no part.